OPINION — AG — BONDS REQUIRED BY LAW FOR INDIVIDUAL OFFICERS AND EMPLOYEES IN SET AMOUNTS MUST BE EXECUTED BY THE INDIVIDUAL REQUIRED TO FURNISH BOND; THAT ALL OTHER OFFICERS AND EMPLOYEES BONDED BY POLICY OF THE PRINCIPLE OFFICER, BOARD OR COMMISSION MAY BE BONDED UNDER A "BLANKET BOND" AND NEED NOT BE EXECUTED BY THE INDIVIDUAL OFFICER OR EMPLOYEE. CITE: 57 Ohio St. 1961 142 [57-142], OPINION NO. 63-380, 80 Ohio St. 1961 34.2 [80-34.2], 74 Ohio St. 1961 85.3 [74-85.3], 57 Ohio St. 1961 291 [57-291] (W. J. MONROE)